The defendant was tried and convicted in the municipal court of the city of Greensboro under a warrant which charged that the defendant "within the corporate limits of the city of Greensboro, within one mile of the corporate limits of the city of Greensboro, did unlawfully, willfully operate an automobile on Church Street at a rate of 45 miles per hour, against the statute in such case made and provided, and against the peace and dignity of the State and in violation of city ordinance, section ________." From judgment pronounced thereon the defendant appealed to the Superior Court. On the trial below the jury returned a verdict of "guilty." *Page 580 
Upon the coming in of the verdict defendant moved for arrest of judgment for that the warrant did not sufficiently charge the defendant with the commission of any criminal offense. The motion was denied and the defendant excepted. Judgment was pronounced on the verdict and the defendant excepted and appealed.
The warrant charges the defendant with no criminal offense. It merely charged the commission of an act which, if established, constitutes primafacie evidence of an offense. Public Laws 1935, ch. 311, sec. 2 (a), (b). The ordinance of the city of Greensboro offered in evidence as it relates to this case has no effect other than to increase the prima facie speed limit within the corporate limits of Greensboro on the streets designated to thirty miles per hour. Public Laws 1935, ch. 311, sec. 2 subsec. (g).
There was error in the refusal of the court to grant the defendant's motion in arrest of judgment.
Reversed.